Citation Nr: 1128114	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  08-09 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for service-connected multiple sclerosis, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to August 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 decision by the RO in Albuquerque, New Mexico that denied an increase in a noncompensable rating for multiple sclerosis.  In a November 2007 rating decision, the RO granted an increased 30 percent rating for multiple sclerosis.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Service treatment records reflect that in May 1969, the Veteran was diagnosed with neurological disease, manifested by ataxia, nystagmus, scanning speech, cerebellar ataxia bilaterally, but greater on the right side, and numbness of the right side of his face; improving; etiology undetermined, multiple sclerosis suspected but not proven.

In rating decisions dated in 1969, the RO established service connection for neurological disease with cerebellar ataxia, bilateral, and numbness of the right side of the face.  This disability was rated as 30 percent disabling from August 1969, and noncompensable from September 1987.  In June 2006, the Veteran filed a claim for an increased rating, and underwent a VA examination in November 2006.  That examination was conducted without review of the claims file.  An addendum medical opinion was obtained from the VA examiner in September 2007, with review of the claims file.

In a November 2007 rating decision, the RO granted an increased 30 percent rating for the service-connected disability now characterized as multiple sclerosis, effective from March 8, 2005, the date of a private magnetic resonance imaging (MRI) scan of the brain that was consistent with multiple sclerosis.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  The current level of disability, however, is of primary concern in a claim for an increased rating; the more recent evidence is generally the most relevant in such a claim, as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The RO has rated the Veteran's multiple sclerosis under Diagnostic Code 8023, pertaining to progressive muscular atrophy, which provides a minimum rating of 30 percent.  Governing regulation provides that disability from the following diseases (including progressive muscular atrophy) and their residuals may be rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.124a.  Consideration should be afforded to psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, and visceral manifestations, referring to the appropriate bodily system of the schedule.  Id.

A note under Diagnostic Code 8025 further provides that ratings in excess of the prescribed minimum rating may be assigned for ascertainable residuals, and the diagnostic codes utilized as bases of evaluation should be cited in addition to the codes identifying the diagnoses.  In other words, a higher rating may be assigned based upon the combined evaluations of the residuals of the Veteran's multiple sclerosis.

The Veteran's representative has contended that the November 2006 VA examination is inadequate, partly because the degree of the Veteran's cognitive and depressive symptoms have not been examined.  The Board concurs.  Given the Veteran's credible statements regarding his worsening multiple sclerosis symptoms and the length of time which has elapsed since his most recent VA examination in November 2006, the Board finds that, on remand, the Veteran should be scheduled for an updated VA examination which addresses the current nature and severity of his service-connected multiple sclerosis.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1995).  The examiner should be asked to identify the nature and severity of all ascertainable residuals of multiple sclerosis.

At the November 2006 VA examination, the Veteran reported that he had been treated for multiple sclerosis by his primary care physician, who had referred him for a neurological evaluation and a MRI scan.  In a November 2006 letter, he identified his neurologist as D.W.B., MD, and his private physician as A.T., MD.

Although a copy of the March 2005 MRI scan is in the claims file, the private medical records identified by the Veteran are not on file.  In this regard, the Board notes that although the Veteran has reported post-service private treatment for multiple sclerosis, he has not provided an authorization for release of these medical records or submitted the medical records, despite receiving a request for this evidence from the RO in August 2006.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not always a one-way street and if a Veteran desires help with his claim he must cooperate with VA's efforts to assist him).  The RO/AMC should contact the Veteran again and ask him to provide the names and addresses of all medical care providers who have treated him for multiple sclerosis since service, and attempt to obtain any pertinent private or VA medical records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for multiple sclerosis since service.  After securing any necessary releases, obtain any records which are not duplicates of those in the claims file.  

In particular, the RO should attempt to obtain pertinent private medical records from D.W.B., MD, and A.T., MD, dated from January 2005 to the present.

2.  After completion of the foregoing, schedule the Veteran for a VA neurological examination to determine the current level of severity of his service-connected multiple sclerosis.  The claims file must be provided to and reviewed by the examiner.  All necessary tests should be performed, as determined by the examiner.

The examiner should be asked to identify the nature and severity of all ascertainable residuals of multiple sclerosis, including any impairment of motor, sensory, or mental function.

The examiner is specifically requested to fully describe the functional effects caused by the Veteran's multiple sclerosis.  The examiner should provide a rationale for any opinion provided.

3.  Thereafter, readjudicate the claim on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained.  The RO/AMC should consider the potential application of staged ratings.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


